1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JUSTIN DANLEY,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 30,727

10 COMPASS BANK, a/k/a,
11 BBVA COMPASS BANK,

12          Defendant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
14 James W. Counts, District Judge

15 John R. Hakanson, P.C.
16 Miquel Garcia
17 Alamogordo, NM

18 for Appellee

19   Miller Stratvert, P.A.
20   Charlotte Lamont
21   James L. Widland
22   Albuquerque, NM

23 for Appellant

24                                 MEMORANDUM OPINION

25 KENNEDY, Judge.
 1        Defendant appeals the entry of default judgment in favor of Plaintiff. We

 2 proposed to hold that we have no jurisdiction to hear the appeal because we have been

 3 presented with no final order on Defendant’s post-judgment motion to reconsider the

 4 default judgment. There is no indication from the record proper or from the district

 5 court’s case lookup site that a final order was entered in this case. Defendant has filed

 6 a response to our proposed disposition, but has not complied with our request for a

 7 final order from the district court.

 8        Defendant asks this Court to remand the case to the district court “for a

 9 substantive hearing on [Defendant’s] Motion to Set Aside Default Judgment.” As

10 explained in our notice, without a final order from the district court, we do not have

11 jurisdiction over this appeal, and we are without jurisdiction to address the merits of

12 the appeal or to grant any other relief requested by Defendant. We dismiss the appeal

13 for the reasons discussed in our calendar notice.

14        IT IS SO ORDERED.



15                                          ___________________________________
16                                          RODERICK T. KENNEDY, Judge




                                               2
1 WE CONCUR:



2 _________________________________
3 CELIA FOY CASTILLO, Chief Judge



4 ___________________________
5 MICHAEL E. VIGIL, Judge




                                  3